NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            02-JUN-2021
                                            09:14 AM
                                            Dkt. 26 ODSD
                         NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI#I

                THE ASSOCIATION OF APARTMENT OWNERS OF
          COUNTRY CLUB HAWAII, INC., Plaintiff-Appellee, v.
           VINH LE, Defendant-Appellant, In Propria Persona


       APPEAL FROM THE DISTRICT COURT OF THE THIRD CIRCUIT
                  NORTH AND SOUTH HILO DIVISION
    (CIVIL NOS. 3RC15-1-1296, 3RC15-1-1297, and 3RC15-1-1298)


                      ORDER DISMISSING APPEAL
   (By:   Fujise, Presiding Judge, Hiraoka and Wadsworth, JJ.)
           Upon review of the record, it appears that:
           (1) On October 19, 2017, self-represented Defendant-
Appellant Vinh Le (Le) filed the notice of appeal;
           (2) On December 13, 2017, the district court clerk
filed the record on appeal, and the appellate clerk notified the
parties that the statement of jurisdiction and opening brief were
due on or before December 26, 2017, and January 22, 2018,
respectively;
           (3) Le did not file either document or request an
extension of time;
           (4) On May 4, 2018, the appellate clerk notified Le
that the time for filing the statement of jurisdiction and
opening brief had expired, the matter would be called to the
court's attention on May 14, 2018, for appropriate action, which
could include dismissal of the appeal, pursuant to Hawai#i Rules
of Appellate Procedure (HRAP) Rules 12.1(e) and 30, and Le may
request relief from default by motion;
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

           (5) The appellate clerk mailed the December 13, 2017
notice of entering case on calender and the May 4, 2018 default
notice to Le at the address indicated in the record on appeal.
The United States Postal Service returned both of the notices,
marked "Deceased, Unable to Forward";
           (6) On October 30, 2018, the court ordered appellate
counsel for Plaintiff-Appellee Association of Apartment Owners of
Country Club Hawaii, Inc. (Country Club Hawaii) to confirm
whether Le is deceased and, if so, whether a special
administrator or personal representative has been appointed; and
           (7) On November 29, 2018, Country Club Hawaii filed a
suggestion of death upon the record, under HRAP Rule 43(a),
indicating Le passed away in November 2017. Country Club
Hawaii's counsel separately filed a declaration indicating there
does not appear to be a special administrator or personal
representative for Le's estate, "or any person to contact in that
regard"; and
           (8) The court will dismiss the appeal for failure to
file the statement of jurisdiction and opening brief, and based
upon Le's death and there being no substitute for Le.
           Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
           DATED: Honolulu, Hawai#i, June 2, 2021.

                                      /s/ Alexa D.M. Fujise
                                      Presiding Judge
                                      /s/ Keith K. Hiraoka
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2